DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species 1 (Figs. 1-6), claims 1, 2, 19 and 21-24, in the reply filed on 30 August 2022 is acknowledged. The traversal is on the ground(s) that claims 1, 2, 19 and 21-24 are generic to both species 1 (Figs. 1-6) and species 2 (Figs. 7-13). Upon further consideration and in view of claims 1, 2, 19 and 21-24 being generic to both Species 1 (Figs. 1-6) and Species 2 (Figs. 7-13), both Species 1 (Figs. 1-6) and Species 2 (Figs. 7-13), claims 1, 2, 19 and 21-24, will be examined.
Applicant further traverses on ground(s) that the restriction requirement is improper even assuming each of the species I, I, III, IV and V is patentably distinct from the other species as alleged in the Office Action. Contrary to the requirements of MPEP § 803, the Office Action does not provide reasons or examples supporting the conclusion that examining all of the claims is burdensome to the Office. Without reasons or examples to support the restriction requirement, the restriction of the examined claims must be withdrawn and all claims should be examined. Each of what the Office Action labels as a “reason” in the Office Action, allegedly evidencing a serious burden to the Office if all of the claims are examined, is actually only a conclusion unsupported by any analysis of facts or allegations of facts. Presumably, the analysis offered by the Office Action should include the identification of different classifications or prior art for species I, I, III, IV, and V. The Office Action, however, fails to provide any proper analysis and identification of the classifications or prior art for these species. Not only is the conclusion of a restriction requirement unsupported by reasons, it is contrary to the best interests of the Applicant and the public. If the restriction requirement is maintained, it is the Applicant who is seriously burdened. The added expense of pursuing the withdrawn claims in separate applications is a serious financial burden. 
This is not found persuasive because searching all five different patentably distinct species along with all of claims 1-3, 5-12 and 16-24 drawn to different and various aspects/features of the five patentably distinct species would still entail a serious search burden on the Office. Further, the fact that species or all species and claims might be searchable in the same class or same subclass does not definitively mean that there would not be a serious burden on the Office to search and examine all species and all claims. Further, many times it is difficult to determine, particularly, even before any substantive examination and search has begun, to firmly assert there would be no serious burden on the Office (to search all presented species and all claims) and to precisely or accurately predict what may or may not be an undue search burden on the Office. The previous statements in the Restriction requirement mailed 06 May 2022 that the species are independent or distinct because the claims to the different species recite mutually exclusive characteristics of such species were stated to show or demonstrate that various species claims were presented and that were not necessarily generic claims (i.e., such as wherein: the first gear and the second gear are helical gears, the second gear stops rotating when the lifting mechanism causes the shaft to move axially, and the first gear rotates with respect to the second gear in response to the lifting mechanism causing the shaft to move axially as recited in claim 5, for example, or further comprising a force applying mechanism disposed between the shaft and the cleaning module and configured to apply an elastic force to the cleaning module as recited in claim 17, for example.). Such is further exemplified by the fact that these dependent claims 5 and 17 (among other claims as well) are being withdrawn by applicant as not readable on elected Species 1 and 2. Further, applicant has not adequately traversed on grounds that the species are not patentably distinct from one another. 
	Applicant is again reminded that upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claims 1 and 19 are objected to because of the following informalities:
	Claim 1, line 12, before “move”, it appears – to --  should be inserted.
Claim 19, line 16, before “move”, it appears – to --  should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
CN 103006153 A (hereinafter Xiang).
As for claim 1, Xiang discloses in Figs. 4-6, for example, a cleaning assembly, comprising: a motor 113 (of a second driving unit 110); a transmission mechanism (defined by first gear 114 and/or second gear 115 - meshed to each other) coupled with the motor 113; a cleaning device defined by wet cleaning head assembly 19 (Fig. 6), comprising a (rotating) shaft 116 having a first gear 114 coupled with the transmission mechanism (second gear 115 is fixedly mounted on shaft 116 and first gear 114 and second gear 115 are meshed to each other) and a cleaning module defined by mounting base 111 and/or cleaning cloth 112 mounted to a first end of the shaft 116 (Fig. 6), wherein the transmission mechanism 114, 115 is configured to drive the shaft 116 to rotate through the first gear 114 in response to a rotational output of the motor 113 (first gear 114 is drivingly connected to the output shaft of the motor 113 and second gear 115 is fixedly mounting on shaft 116 and first gear 114 and second gear 115 are meshed to each other), and the cleaning module 111 and/or 112 is configured to clean a surface area; a lifting mechanism defined by first screw 119 and/or second screw 120 (of third driving unit 117); a lifting motor 118 (of a third driving unit 117); and a base defined by lower bottom plate 12 “engaged with the lifting mechanism” 117, 118, 119, 120 (a broad recitation here; Figs. 5 and 6) and “rotatably coupled to a second end of the shaft 116” (a broad recitation here; Figs. 5 and 6; rotating shaft 116 is (rotatably) connected/coupled to base 12 and rotates to/through the base 12 thus base 12 is deemed “rotatably coupled to a second end of the shaft” 116), wherein the lifting mechanism 117, 118, 119, 120 is configured to cause, through the base 12 (Figs. 5 and 6), the shaft 116 to move axially (wet cleaning head assembly 19 moves up and down and thus shaft 116 as well moves up and down or axially to a suitable position in a cleaning chamber 24 by lifting motor 118 - Fig. 6) in 
response to a rotational output of the lifting motor 118 (first screw 119 is in drive connection with the output shaft of the lifting motor 118) (see the two full paragraphs under Example/Embodiment 1 in the specification of the English translation).
At the outset, for purposes of claim 2, the gear 115 mounted on the shaft 116 is considered as “the first gear” here. As for claim 2, wherein: the transmission mechanism 114, 115 comprises a second gear 114 engaged with the first gear 115 and configured to rotate the shaft 116 through the first gear 115, and the first gear 115 moves axially relative to the second gear 114 while the shaft 116 moves axially since the first gear 115 is fixedly mounted on shaft 116 (when the shaft 116 moves up and down) (see the two full paragraphs under Example/Embodiment 1 in the specification of the English translation).
To avoid a redundant rejection, claim 19 is rejected similarly as claim 1 above. It will be added that Xiang further discloses a cleaning robot (an intelligent mopping machine; see Technical Field on page 1 and see the two full paragraphs under Example/Embodiment 1 in the specification of the English translation; Figs. 4-6), comprising: a housing 13 or main body 1 (Fig. 4).

Allowable Subject Matter
7.	Claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 21 is allowable over the prior art (claims 22, 23 and 24 depend on or back to claim 21) since the prior art fails to adequately teach or suggest all of the limitations of claim 21 (and claim 1), in particular, further comprising an elastic member engaged with the lifting mechanism, wherein the elastic member is configured to store elastic potential energy in response to a movement of the cleaning device along a first axial direction of the shaft and release the elastic potential energy to cause the cleaning device to move along a second axial direction of the shaft.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Tanaka et al. and Zhang et al. are pertinent to various cleaning machines with various lifting mechanisms.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723